DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s arguments and amendments filed on 10/17/2022. Applicant amended claims 1, 12, 13, and 16. Claims 1 and 3–20 are pending and are examined below.
Continued examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114. Applicant's submission filed on 10/17/2022 has been entered.
Response to remarks and arguments
In regards to the rejections under § 102, Applicant’s amendments obviate the rejections under § 102. Accordingly, the rejections under § 102 are withdrawn.
	In regards to the rejections under § 103, Applicant’s amendments and arguments have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4–7, 9–12, 14–17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hershbarger (US20200068781A1) in view of Eglington et al. (US20060175541A1); from here on referred to as Hershbarger and Eglington, respectively.
	As to claim 1, Hershbarger discloses a system for controlling a direction of travel of a work vehicle, the system comprising:
	a location sensor configured to capture data indicative of a location of the work vehicle within a field (External sensors – see at least ¶ 21.);
	a controller communicatively coupled to the location sensor (Control system 102 connected to external sensors – see at least ¶ 21.), the controller configured to:
	access a field map depicting locations of a plurality of crop rows present within the field (Crop location data is compiled into a field map depicting locations of a plurality of crop rows present within the field – see at least ¶ 33.);
	receive an input indicative of the work vehicle being positioned at a starting point associated with a guide crop row present within the field (“When an operator of the vehicle activates the automatic steering, the vehicle will attempt to immediately navigate onto/acquire a targeted path (e.g. a crop row).” That is, an input indicative of the work vehicle positioned at a starting point associated with a targeted path may be received. A target path is analogous to a guide crop row. See at least ¶ 28; see also ¶ 29, which describes a scenario corresponding to the instant claim recitation.);
	after receiving the input, determine the location of the guide crop row within the field based on the data captured by the location sensor (“The path corrector can include input from other sensors, including row feelers and/or cameras to determine if a new path should be established, and to help establish the new path.” See at least ¶ 31.);
	compare the determined location of the guide crop row and a location of a selected crop row of the plurality of crop rows depicted in the accessed field map to determine an initial location differential (“The path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. The path corrector can include input from other sensors, including row feelers and/or cameras to determine if a new path should be established, and to help establish the new path.” See at least ¶ 31. Examiner notes that the breadth of the broadest reasonable interpretation (from here on referred to as BRI) of “depicted in a field map” encompasses (1) a location/path being present in a field map—e.g., a location being part of a stored path in a database—and (2) a location/path being displayed on a display. Here, interpretation (1) applies.);
	adjust a frame of reference of the accessed field map based on the determined initial location differential (“[If] [i]t is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) … a new guidance path is established.” See at least ¶ 38; see also ¶ 30 and Fig. 4. Examiner notes that a path is defined in terms of a series of reference points with respect to other reference points in a field map. Thus, the broadest reasonable interpretation (BRI) of a field map may constitute a single path, as a path correlates data to various locations in a field. This interpretation corresponds to Applicant’s definition of a field map, which indicates that “a ‘field map’ may generally correspond to any suitable dataset that correlates data to various locations within a field.” Disclosure, ¶ 40. Accordingly, correcting a path (e.g., by establishing a new path) corresponds to adjusting a frame of reference of an adjusted field map.);
	control the direction of travel of the work vehicle as the work vehicle travels across the field based on the adjusted field map (“Once the automatic steering is activated, the vehicle will attempt to immediately acquire and navigate onto the newly selected path.” See at least ¶ 29. See also ¶ 38 which describes the process of adjusting the field map.).
	Hershbarger fails to explicitly disclose adjusting the locations of the plurality of crop rows depicted in the accessed field map such that the selected crop row of the plurality of crop rows is aligned with the determined location of the guide crop row.
	Nevertheless, Eglington teaches adjusting the locations of the plurality of crop rows depicted in the accessed field map such that that a selected crop row of a plurality of crop rows is aligned with the determined location of the guide crop row. (“The image in the display 42 may be oriented to … to point in the direction of vehicle motion.” See at least ¶ 48 and Figs. 6, 9B, 10, and 11. Examiner notes that the cited figures show that the field map depicts a plurality of crop rows. Here, the locations of the plurality of crop rows are concurrently oriented when the image is oriented. See also ¶ 65 and Fig. 10 in particular, which discusses and showcases, respectively, that a proposed path 102 and associated path 104 can be selected for the work vehicle to follow; i.e., the proposed path 102 corresponds to a guide crop row and the associated path 104 corresponds to a selected crop row. In this respect, as the work vehicle follows the guide crop row, the selected guide crop row and the guide crop row will be aligned as the map continuously orients. See also ¶ 117 which shows how a proposed path corresponds to a guide crop row. Finally, Examiner notes that the breadth of the BRI of “depicted in a field map” encompasses (1) a location/path being present in a field map, and (2) a location/path being displayed on a display. Here, interpretation (2) applies.).
	Hershbarger discloses a system for controlling a direction of travel of a work vehicle comprising a controller configured to: adjust a frame of reference of the accessed field map based on the determined initial location differential. Eglington teaches adjusting the locations of the plurality of crop rows depicted in the accessed field map such that that a selected crop row of a plurality of crop rows is aligned with the determined location of the guide crop row.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger with the feature of: adjusting the locations of the plurality of crop rows depicted in the accessed field map such that that a selected crop row of a plurality of crop rows is aligned with the determined location of the guide crop row, as taught by Eglington, because it is a useful feature in the art for keeping an operator up to date on an adjustment of a frame of reference of an accessed field map by reorienting the displayed field map. As the incorporation of the feature taught by Eglington into the invention of Hershbarger corresponds to combining prior art elements according to known methods to yield the predictable result of the presentation of an adjustment of a field map’s frame of reference to an operator, the feature as taught by Eglington is obvious. (See MPEP 2141(III).)
	Independent claim 12 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.
	As to claims 4 and 14, Hershbarger discloses wherein the selected crop row corresponds to a crop row of the plurality of crop rows depicted in the accessed field map that is closest to the determined location of the initial crop row (“The path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle.” That is, it is implicit that the selected path will be the path (i.e., crop row) closest to the location of the initial crop row, such as in the case where there is a difference between the current path and the selected path is not beyond a threshold value. See at least ¶ 31.).
	As to claims 5 and 15, Hershbarger discloses: 
a crop row sensor configured to capture data indicative of a location of the guide crop row present within the field as the work vehicle travels across the field (Position sensor – See at least ¶ 23.), the controller further configured to:
monitor the location of the guide crop row relative to the work vehicle based on the data captured by the crop row sensor (“Next, it is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234).” That is, obtaining current GPS path data is corresponds to monitoring the location of the guide crop row. See at least ¶ 38.);
compare the monitored location of the guide crop row and the location of the selected crop row of the plurality of crop rows depicted in the adjusted field map to determine an operational location differential (“The path correction can determine a difference in the vehicles current path and an automatically guided path before the automatic steering takes over. If the difference in the current path and the selected path is beyond a threshold value, a new path is established for the vehicle.” See at least ¶ 31); and
further adjust the frame of reference of the adjusted field map based on the determined operational location differential (“The control system 102 can implement a path correction that prevents the vehicle from veering off an intended course.” See at least ¶ 30. “[If] [i]t is determined if the difference between the current GPS path data and the initial automatic guidance path is above a threshold (step 234) … a new guidance path is established.” See at least ¶ 38.).
	As to claims 6 and 16, Hershbarger fails to explicitly disclose wherein, when further adjusting the frame of reference of the field map, the controller is further configured to rotate the frame of reference of the adjusted field map such that the selected crop row of the plurality of crop rows depicted in the adjusted field map is aligned with the monitored location of the guide crop row.
Nevertheless, Eglington teaches wherein, when further adjusting the frame of reference of the field map, the controller is further configured to rotate the frame of reference of the adjusted field map such that the selected crop row of the plurality of crop rows depicted in the adjusted field map is aligned with the monitored location of the guide crop row (“The image in the display 42 may be oriented to … to point in the direction of vehicle motion.” See at least ¶ 48 and Figs. 6, 9B, 10, and 11. Examiner notes that the map will necessarily rotate to match the orientation of the work vehicle, and the succession of the figures (e.g., from Figs. 4–7) suggest that this is the case.).
	Hershbarger discloses a system for controlling a direction of travel of a work vehicle comprising a controller configured to: adjust a frame of reference of the accessed field map based on the determined initial location differential. Eglington teaches adjusting the locations of the plurality of crop rows depicted in the accessed field map such that that a selected crop row of a plurality of crop rows is aligned with the determined location of the guide crop row; and rotating the frame of reference of the adjusted field map such that the selected crop row of the plurality of crop rows depicted in the adjusted field map is aligned with the monitored location of the guide crop row
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hershbarger with the feature of: wherein, when further adjusting the frame of reference of the field map, the controller is further configured to rotate the frame of reference of the adjusted field map such that the selected crop row of the plurality of crop rows depicted in the adjusted field map is aligned with the monitored location of the guide crop row, as taught by Eglington, because it is a useful feature in the art for keeping an operator up to date on an adjustment of a frame of reference of an accessed field map by rotating the displayed field map. As the incorporation of the feature taught by Eglington into the invention of Hershbarger corresponds to combining prior art elements according to known methods to yield the predictable result of the presentation of an adjustment of a field map’s frame of reference to an operator, the feature as taught by Eglington is obvious. (See MPEP 2141(III).)
	As to claims 7 and 17, Hershbarger discloses wherein controller is further configured to access the field map from a plurality of field maps based on a received operator input (“The new path can be established or selected manually by a user or automatically by the system based on prior paths and path types, crop location data, and the GPS data.” See at least ¶ 38.).
	As to claim 9, Hershbarger discloses wherein the crop row sensor is configured as a mechanical sensor (“Crop location data … can be gathered (step 206) from the external sensors 108, such as the mechanical row sense device 62.” See at least ¶ 33; see also FIG. 2.).
As to claims 10 and 19, Hershbarger discloses wherein the field map is generated during a previous agricultural operation (“The new path can be established or selected manually by a user or automatically by the system based on prior paths and path types, crop location data, and the GPS data.” See at least ¶ 38.).
As to claim 11, Hershbarger discloses wherein the work vehicle is configured as a harvester (Work vehicle may be a harvesting machine 10 in the form of a combine harvester – see at least ¶ 13.).
	As to claim 20, Hershbarger discloses wherein the work vehicle is configured to perform a harvesting operation (Work vehicle may be a harvesting machine 10 in the form of a combine harvester – see at least ¶ 13.).
Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hershbarger in view of Eglington as applied to claim 1; further in view of Wilson et al. (US20210026362A1); from here on referred to as Wilson.
	As to claims 3 and 13, the combination of Hershbarger and Eglington fails to explicitly disclose wherein, when adjusting the frame of reference of the field map, the controller is further configured to laterally shift the frame of reference of the field map relative to the determined location of the work vehicle such that the selected crop row of the plurality of crop rows depicted in the accessed field map is aligned with the determined location of the initial crop row. 
	Nevertheless, Wilson teaches wherein, when adjusting the frame of reference of the field map, the controller is further configured to laterally shift the frame of reference of the field map relative to the determined location of the work vehicle such that the selected crop row of the plurality of crop rows depicted in the accessed field map is aligned with the determined location of the guide crop row (“The guidance path 12/offset 46/46A can be further adjusted … automatically … as discussed in relation to FIGS. 1C-E. Such adjustments can be made, for example, to the right or left, based on roll of the leading and/or following vehicle.” Emphasis added; see at least ¶ 96; see also FIGS. 1C–1E. Examiner notes that the breadth of the BRI of “depicted in a field map” encompasses (1) a location/path being present in a field map, and (2) a location/path being displayed on a display. Here, interpretation (1) applies.).
	Hershbarger discloses a system for controlling a direction of travel of a work vehicle comprising a controller configured to: adjust a frame of reference of the accessed field map based on the determined initial location differential. Eglington teaches adjusting the locations of the plurality of crop rows depicted in the accessed field map such that that a selected crop row of a plurality of crop rows is aligned with the determined location of the guide crop row. Wilson teaches laterally shifting the frame of reference of the field map such that the selected crop row of the plurality of crop rows depicted in the accessed field map is aligned with the determined location of the guide crop row.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hershbarger and Eglinton with the feature of: wherein, when adjusting the frame of reference of the field map, the controller is further configured to laterally shift the frame of reference of the field map relative to the determined location of the work vehicle such that the selected crop row of the plurality of crop rows depicted in the accessed field map is aligned with the determined location of the guide crop row, as taught by Wilson, because laterally shifting a field map is a well-known feature in the art for adjusting a field map. One of ordinary skill in the art would have recognized that in order to align a selected crop row with a guide crop row, a work vehicle’s frame of reference would more likely than not require a lateral adjustment to reach proper alignment. As the incorporation of the feature taught by Wilson into the combination of Hershbarger and Eglinton corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Wilson is obvious. (See MPEP 2141(III).)
Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hershbarger in view of Eglington as applied to claim 7; further in view of Frick et al. (US20200050208A1); from here on referred to as Frick.
	As to claims 8 and 18, the combination of Hershbarger and Eglington fails to explicitly disclose: 
	determining when the accessed field map does not depict the field; and
	providing a notification to an operator of the work vehicle indicating that the accessed field map does not depict the field.
	Nevertheless, Frick teaches:
	determining when the accessed field map does not depict the field (“The mobile device 119 may be used to inform the user about certain areas, zones, or portions of the work region where the images acquired were not sufficient.” That is, areas of the work region where acquired images are not sufficient correspond to areas that are not depicted in a field map. See at least ¶ 96.); and
	providing a notification to an operator of the work vehicle indicating that the accessed field map does not depict the field (User is informed of areas of the work region where acquired images are not sufficient; i.e., areas that are not depicted in a field map. See at least ¶ 96.).
	Hershbarger discloses a system for controlling a direction of travel of a work vehicle comprising a controller configured to: adjust a frame of reference of the accessed field map based on the determined initial location differential. Eglington teaches adjusting the locations of the plurality of crop rows depicted in the accessed field map such that that a selected crop row of a plurality of crop rows is aligned with the determined location of the guide crop row. Frick teaches determining when an accessed field map does not depict the field and notifying an operator of said determination.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hershbarger and Eglinton with the features of: determining when the accessed field map does not depict the field; and providing a notification to an operator of the work vehicle indicating that the accessed field map does not depict the field, as taught by Frick, because these features are useful in the art for preventing improper control of a work vehicle based on an inoperative field map. As the incorporation of the feature taught by Frick into the combination of Hershbarger and Eglinton corresponds to combining prior art elements according to known methods to yield the predictable result of the prevention of improper control of a work vehicle based on an inoperative field map, the feature as taught by Frick is obvious. (See MPEP 2141(III).)
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668